NOT PRECEDENTIAL

           UNITED STATES COURT OF APPEALS
                FOR THE THIRD CIRCUIT
                     _____________

                         No. 17-3016
                        _____________

                      JEFFREY BUTLER,
                                 Appellant

                                v.

LIEUTENANT CONRAD LAMONT, individually and in his official
                 capacity as a corrections official;
   JOHN/JANE DOE GUARDS #1-X; Individually, and in their
            official capacities as Corrections Officers;
           JOHN/JANE DOE SUPERVISORS #1-X,
           Individually, and in their official capacities
                 as prison supervisory personnel;
        TODD BUSKIRK, Individually, and his official
       capacity as warden of Northampton County Prison;
     ARNOLD MATOS, Individually and his official capacity
                     as Director of Corrections;
          JOHN STOFFA, Individually and his official
                   capacity as county executive;
             THE COUNTY OF NORTHAMPTON
                         ______________

         On Appeal from the United States District Court
            for the Eastern District of Pennsylvania
                    (D.C. No. 5-14-cv-03733)
          District Judge: Honorable Edward G. Smith
                        ______________

          Submitted Under Third Circuit L.A.R. 34.1(a)
                        June 19, 2018
                      ______________

Before: GREENAWAY, JR., RESTREPO, and BIBAS, Circuit Judges.

                      (Filed: July 26, 2018)
                                     ______________

                                        OPINION ∗
                                     ______________

RESTREPO, Circuit Judge.

       Jeffrey Butler appeals from the District Court’s grant of summary judgment for the

County of Northampton in Butler’s Section 1983 suit. We will affirm.

                                              I

       As we write solely for the benefit of the parties, we set out only the facts necessary

for the discussion that follows. Butler was incarcerated at Northampton County Jail

(“NCJ”) as a pre-trial detainee from May 17 to June 23, 2012. During that period, he

began experiencing hallucinations, ultimately resulting in his removal to a suicide cell

where medication was administered and his clothes were removed. An x-ray taken the

following day showed no rib fractures. One day before his release from NCJ on June 23,

2012, Butler engaged in a physical altercation with his cell mate. Approximately two

weeks after his release, an x-ray showed that Butler had broken ribs.

       On June 17, 2014, Butler filed a complaint against the County of Northampton and

various individuals employed at NCJ alleging constitutional violations under 42 U.S.C.

§ 1983. The District Court granted summary judgment in favor of the defendants. Butler

appealed. This Court affirmed the grant of summary judgment in favor of the individual

defendants but reversed the grant of summary judgment in favor of the County with



       ∗
        This disposition is not an opinion of the full Court and, pursuant to I.O.P. 5.7,
does not constitute binding precedent.
                                             2
instructions for the District Court to consider Butler’s Monell claim. On remand, the

District Court dismissed Butler’s complaint on the grounds that Butler failed to show that

his injuries resulted from a municipal policy or custom. This appeal followed.

                                            II 1

       We review a district court’s grant of summary judgment de novo. Burns v. PA

Dep’t of Corr., 642 F.3d 163, 170 (3d Cir. 2011). We affirm a district court’s grant of

summary judgment when, viewing all evidence and drawing all inferences in the light

most favorable to the non-moving party, Shuker v. Smith & Nephew, PLC, 885 F.3d 760,

770 (3d Cir. 2018), “the movant shows that there is no genuine dispute as to any material

fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a).

                                            III

       A local government entity may be held liable under § 1983 only when the plaintiff

demonstrates that the government entity itself caused the plaintiff’s injury through the

implementation of a policy or custom. Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 694

(1978). A failure to train employees may constitute a policy, practice, or custom where

the failure amounts to deliberate indifference. City of Canton v. Harris, 489 U.S. 378,

389 (1989). Our Court has said that a policy is an official proclamation or edict of a

municipality while a custom is a practice that is so “‘permanent and well-settled’ as to

virtually constitute law.” Beck v. City of Pittsburgh, 89 F.3d 966, 971 (3d Cir. 1996)




       1
        The District Court had jurisdiction under 28 U.S.C. §§ 1331 and 1343, and we
have appellate jurisdiction under 28 U.S.C. § 1291.

                                             3
(quoting Andrews v. City of Phila., 895 F.2d 1469, 1480 (3d Cir. 1990)). The plaintiff

must also show that “there is a direct causal link between [the] municipal policy or

custom and the alleged constitutional deprivation.” Brown v. Muhlenberg Twp., 269 F.3d

205, 214 (3d Cir. 2001) (alteration added) (quoting City of Canton, 489 U.S. at 385).

       We agree with the District Court that, even assuming that Butler was able to show

that his injury was a constitutional violation, he is unable to show that the violation

resulted either from a decision officially adopted and promulgated or from a permanent

and well-settled practice. See Simmons v. City of Phila., 947 F.2d 1042, 1059-60 (3d Cir.

1991). Butler argues that the County’s custom of failing to properly train or supervise its

corrections officers caused his injury. Specifically, Butler asserts that the evidence he

presented, in the form of newspaper articles and prior cases against the County of

Northampton alleging misconduct at NCJ, was sufficient to show a custom of

constitutional violations of which policymakers in Northampton had constructive

knowledge. However, almost all of the incidents documented in the cases and articles,

which include inmate-on-inmate attacks, a toxic mold infestation and a contraband

smuggling operation, are irrelevant to Butler’s claim that correctional officers attacked

him while he was a pretrial detainee at NCJ. Nor has Butler presented any evidence of

NCJ training policies sufficient to allege a claim of deliberate indifference. Because we

find that Butler failed to show a municipal custom sufficient to warrant Monell liability,

we need not address the issue of causation. The District Court properly granted summary

judgment.



                                              4
                                     IV

For the foregoing reasons, we will affirm the judgment of the District Court.




                                     5